18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 1 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 2 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 3 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 4 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 5 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 6 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 7 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 8 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 9 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 10 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 11 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 12 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 13 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 14 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 15 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 16 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 17 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 18 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 19 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 20 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 21 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 22 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 23 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 24 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 25 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 26 of 27
18-52112-amk   Doc 23   FILED 11/04/18   ENTERED 11/04/18 07:14:52   Page 27 of 27
